Citation Nr: 9935266	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of 40 
percent for a right hand disability.

2.  Entitlement to an original evaluation in excess of the 
noncompensable level for a groin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Hindin



INTRODUCTION

The veteran had active service from August 1976 to June 1980.

This appeal arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California, which granted entitlement to 
compensation for right hand and groin conditions under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in September 1997, the veteran indicated that he desired an 
appeal before a Member of the Board at the RO.  In December 
1998, the veteran again indicated that he desired a hearing 
before a Member of the Board at the RO.  

The veteran was scheduled for a hearing before a member of 
the Board at the RO in July 1999.  It was noted that this 
hearing was canceled.  In August 1999, the veteran's 
representative wrote that the representative's power of 
attorney was not of record at the time the hearing was 
scheduled and the representative was not aware of the 
hearing.  The representative requested that the hearing be 
rescheduled.  This statement can be read as a motion to 
reschedule the veteran's hearing.  Given that the reasons for 
the veteran's hearing cancellation are not of record and that 
the veteran's representative was not informed of the 
scheduled hearing; the motion to reschedule the hearing is 
granted.  38 C.F.R. §§ 20.702(c)(2),(d); 20.1304 (1999).

In December 1999, the veteran again requested a hearing 
before a Member of the Board at the RO.

In view of the foregoing, the case is REMANDED for the 
following:

The veteran should be afforded the 
opportunity for a hearing before a Member 
of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


